Citation Nr: 0523181	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as a residual of herbicide exposure during 
service.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, was raised by the 
veteran in May 2004, as well as the VA examination conducted 
in February 2005.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition. 


FINDINGS OF FACT

1.  The veteran has current diagnoses of basal cell 
carcinoma.  

2.  The veteran had active military service in the Republic 
of Vietnam within the meaning of the controlling regulations.

3.  Basal cell carcinoma was not shown in service or within a 
year subsequent to service discharge, and is not shown to be 
related to the veteran's military service or to any incident 
therein. 


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated July 2002.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all available relevant 
records related to the veteran's claim and afforded the 
veteran a VA Compensation and Pension examination.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA 


reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran claims entitlement to service connection basal 
cell carcinoma.  The RO adjudicated this claim as one of a 
residual of exposure to herbicides (Agent Orange) during 
service.  The veteran's primary claim is that exposure to 
sunlight during military service is the cause of his basal 
cell carcinoma.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e). 

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; 


leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and, 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran's discharge 
papers, DD 214, confirm that he served in Vietnam during the 
specified period of time.  As such, he is presumed to have 
been exposed to Agent Orange during military service.  

Basal cell carcinoma is not one of the diseases specified at 
38 C.F.R. § 3.309(e) for which presumptive service connection 
on the basis of Agent Orange exposure is warranted.  
Therefore service connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases 


involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  Therefore service connection for the 
veteran's basal cell carcinoma can be established on a direct 
basis as being incurred during active military service.  
38 U.S.C.A. §§ 101(16), 1110.  In addition, service 
connection may be granted for on a presumptive basis if his 
cancer manifested to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records do not reveal any 
complaints, or diagnosis, of any skin disorder or basal cell 
carcinoma during service.  In December 1967, a separation 
examination of the veteran found the veteran's skin was 
"normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
veteran did not indicate any history of skin disease during 
service.  

Subsequent to service discharge, private medical treatment 
records dated in January and February 2001 reveal that the 
veteran had irregular shaped lesions on his back.  Shave 
biopsy was conducted and the resulting diagnosis was basal 
cell carcinoma.  

In September 2002, a VA examination of the veteran was 
conducted.  The veteran reported that the initial diagnosis 
of basal cell carcinoma was made in 2001 and that he had had 
five total lesions treated; the residual scars from excision 
were noted by the examining physician.  The veteran reported 
sun exposure prior to service, without blistering sunburns.  
He also indicated that he was careful of his sun exposure 
during service and that he did not have any sunburns during 
service.  The physical examination revealed no evidence of 
residual recurrent skin cancer.  The diagnosis was scars on 
the back and shoulders as residuals of treatment of basal 
cell carcinoma.  

In April 2003, the veteran submitted his notice of 
disagreement to the February 2003 rating decision that denied 
entitlement to service connection for basal cell carcinoma.  
The veteran stated in his notice of disagreement to this 
action that he was light skinned and that he sunburned 
easily, that he was exposed to direct 


sunlight during active service in Vietnam, and that 
subsequent to service he worked at an inside job and used 
sunscreen anytime he went outdoors for an extended period of 
time.  

In May 2003, the veteran's private dermatologist submitted a 
medical opinion on his behalf.  The physician indicated that 
she had been treating the veteran since 2002 and that the 
veteran had a history of five basal cell carcinomas being 
removed from his back.  The physician stated that "it is as 
likely as not that there is a connection between [the 
veteran's] history of basal cell carcinomas and his history 
of prolonged exposure to very strong sunlight in the past.  
We believe that sunlight exposure can be a contributing 
factor to the future development of basal cell carcinoma."

The preponderance of the evidence is against the veteran's 
claim for service connection for basal cell carcinoma.  The 
evidence of record reveals that the veteran had active 
military service for two years from December 1965 to December 
1967.  During this time he had a tour of duty in Vietnam for 
approximately 11 months.  There is no evidence showing that 
the veteran had basal cell carcinoma during service or within 
the first year after he separated from service.  Rather, the 
evidence of record clearly shows that the veteran was first 
diagnosed with basal cell carcinoma in 2001.  The veteran's 
physician submitted a medical opinion which stated that there 
was a "connection" between the veteran's basal cell 
carcinoma and prolonged sunlight exposure in the past.  
However, the evidence of record indicates sunlight exposure 
before, during, and after the veteran's period of active 
service, and the medical opinion does not specifically relate 
the veteran's cancer to possible sunlight exposure during two 
years of service over thirty years ago.  The veteran has a 
current disability, but there is no evidence of basal cell 
carcinoma during service, and no competent evidence linking 
the current cancer to service.  Accordingly, service 
connection for basal cell carcinoma must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for basal cell carcinoma is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


